Citation Nr: 0927632	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-03 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for service connection for paranoid schizophrenia.

2. Entitlement to service connection for an acquired 
psychiatric disorder including paranoid schizophrenia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk

INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1980 to April 1981.

The original rating decision issued by the Department of 
Veterans' Affairs (VA) New Orleans, Louisiana Regional Office 
(RO) denied service connection for paranoid schizophrenia in 
September 1984.  In a September 1985 decision, the Board 
upheld the RO's denial.  

This matter comes before the Board on appeal from a March 
2005 rating decision issued by the RO, which denied service 
connection for paranoid schizophrenia because the evidence 
submitted was not new and material to reopen the claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  In a September 1985 Board of Veterans' Appeals decision, 
the Veteran was denied service connection for a psychiatric 
disorder because the disorder was not shown to be present in 
service nor was a psychosis present within one year following 
separation from service.  The Veteran did not appeal that 
decision, and it became final.  

3.  Evidence added to the record since the September 1985 
Board decision is neither cumulative nor redundant of the 
evidence of record and raises a reasonable possibility of 
substantiating the claim.

4.  Paranoid schizophrenia is not shown to have been incurred 
as a result of any established event, injury, or disease 
during active service, nor was a psychosis present within one 
year after separation from service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and a claim 
of entitlement to service connection for paranoid 
schizophrenia is reopened.  See 38 U.S.C.A. §§ 5108 (West 
2002); 38 C.F.R. §§ 3.156 (2008).

2.  Paranoid schizophrenia was not incurred in or aggravated 
by service, nor may service incurrence of a psychosis be 
presumed.  See 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's original claim for service 
connection for a nervous disorder was received in August 
1984.  Upon being denied service connection for paranoid 
schizophrenia by the RO in September 1984 and the Board in 
September 1985, the Veteran submitted a claim to reopen his 
case in October 2004.  He was provided with notice of VCAA in 
correspondence dated in December 2004.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claims, identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  His claim for service connection 
for paranoid schizophrenia was denied by the RO in March 2005 
because no new and material evidence was submitted in support 
of the claim.  He submitted additional evidence, and the 
claim was reviewed and a statement of the case was issued in 
November 2006, acknowledging that new evidence had been 
submitted and addressing the issue on a de novo basis.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson (Mayfield 
III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) found 
that the VCAA notice requirements applied to all elements of 
a claim.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.  Because of the decision in this case 
any deficiency in the initial notice to the Veteran of the 
duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.

Correspondence sent to the Veteran in December 2004 addressed 
those notice elements required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The letter informed the Veteran of the 
requirements regarding new and material evidence necessary to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  The Veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.

A review of the claims file shows that VA has conducted 
reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  

Therefore, the Board finds that any failure on the part of 
the VA to further notify the Veteran regarding evidence to be 
secured by the VA, and evidence to be secured by the Veteran, 
is harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board finds the available medical 
evidence is sufficient for an adequate determination, and 
duty to assist and notification provisions of the VCAA have 
been fulfilled.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

New and Material Evidence Laws and Regulations

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held, however, that evidence 
that is merely cumulative of other evidence in the record 
cannot be new and material even if that evidence had not been 
previously presented to the Board.  See Anglin v. West, 203 
F.3d 1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

New and Material Evidence

The Veteran's claim for service connection for paranoid 
schizophrenia denied by the Board in September 1985.  The 
decision noted that the service treatment records were absent 
for treatment of paranoid schizophrenia, and there was no 
objective clinical evidence of record which shows that a 
psychosis became manifest within the one-year presumptive 
period after the Veteran's separation from service.  
The evidence received since the September 1984 rating 
decision includes state health department mental health 
records dated April 1983; private hospital records dated 
April 1983; a private psychiatric evaluation from R. M. L., 
M.D., dated December 1984; state disability determination 
records dated October 1984; a tele-recorded report from C. 
C., M.D.; correspondence from W. J. E., M.D., a private 
psychiatrist, dated December 1986; a private medical center 
discharge report signed by W. J. E., M.D., dated April 1987; 
statements from the Veteran's parents dated September 1984 
and May 1999; and Veteran statements received in November 
2005, March 2006, April 2006, May 2006, September 2006, 
October 2006, and March 2007.

In correspondence dated December 1986, W. J. E., M.D., the 
private psychiatrist, stated that the Veteran's history of 
past psychiatric illness revealed that the Veteran developed 
the onset of psychotic symptoms in 1981 through the account 
of the Veteran's mother.  In an April 1987 private medical 
center discharge report, W. J. E., M.D. noted that the 
Veteran was apparently normal until 1980, then he was in the 
Army from 1980 until 1981, and upon discharge in 1981, he was 
found to be in a psychotic state and out of contact with 
reality.

In a statement received in March 2006, the Veteran stated 
that he had been taking anti-psychotic medicine since the 
early 1980s.  He submitted that he got out of the Army in 
1981 and had been taking medicine ever since 1981.

Assuming the credibility of the opinions submitted by medical 
professionals based upon history provided by the Veteran and 
the Veteran's mother, and the Veteran's assertions in his 
statements, the Board has determined that this evidence, on 
its face, could provide enough proof for the in-service 
incurrence or manifestation within one-year of discharge 
requirement for service connection.  Thus, the Veteran's 
request to reopen his service connection claim for paranoid 
schizophrenia must be reopened.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).



Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  For the showing of 
chronic disease in service, there are required a combination 
of manifestations sufficient to identify a disease entity, 
and sufficient observation to establish chronocity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b).

Service connection shall be granted to a Veteran if the 
Veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and certain chronic diseases, including 
psychoses, although not otherwise established as incurred in 
or aggravated by service, become manifest to a compensable 
degree within one year following the requisite service.  See 
38 C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to 
favor one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of the VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
and with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or contradiction in the 
evidence.  See 38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

The Veteran noted trouble sleeping in a June 1980 Report of 
Medical History obtained at the time of his enlistment 
physical examination.  During that examination, the examiner 
reported a normal psychiatric evaluation.  The Veteran 
indicated trouble sleeping, depression or excessive worry, 
and nervous trouble in a Report of Medical History dated 
February 1981.  The Veteran's separation physical dated 
February 1981 reported a normal psychiatric evaluation.  
Service treatment records were silent as to any treatment or 
diagnoses of psychiatric disorders.

VA treatment records showed diagnoses of schizophrenia 
beginning in April 1983.  In April 1983, a VA examiner 
diagnosed the Veteran with paranoid schizophrenia with an 
onset of April 4, 1983.  

An emergency certificate from a private hospital from April 
1983 recorded the admission of the Veteran for hallucinations 
and thoughts that his family was trying to kill him.  The 
hospital discharge report dated April 1983, and signed by , 
J.G.N. M.D., described that the Veteran was improved after 
treatment and was not hallucinating and his persecution 
ideations have subsided.

In June 1984, a VA physician diagnosed the Veteran with 
chronic schizophrenia and noted the potential need for the 
Veteran to be treated with inpatient therapy.  Additionally, 
in June 1984, a VA coroner diagnosed the Veteran with chronic 
schizophrenia of one-year duration, with a poor prognosis.  A 
VA medical center discharge summary dated June 1984 also 
included a diagnosis of paranoid schizophrenia and urged the 
Veteran's parents to commit the Veteran due to his psychoses.

In a November 1984 tele-recorded report from a private 
physician, C. C., M.D., felt that the Veteran had chronic 
psychosis and was not able to function.  

A state disability determination mental health center report 
dated October 1984 showed that the Veteran was diagnosed with 
paranoid schizophrenia.  The examining physician noted that 
treatment began in June 1984 but he did not indicate an onset 
date.

In December 1984 correspondence describing a psychiatric 
evaluation of the Veteran for disability determination, R. M. 
L., M.D., stated that the Veteran was actively psychotic 
during his interview and likely suffered from paranoid 
schizophrenia.  From the Veteran's records and information he 
gave, the examining physician stated the Veteran's condition 
was chronic since at least 1981 to 1982.  

Correspondence dated December 1986 from private psychiatrist, 
W. J. E., M.D., indicated the most appropriate psychiatric 
diagnosis appeared to be paranoid schizophrenia.  The doctor 
noted that the mental status examination was difficult to 
carry out because of the Veteran's psychotic rambling 
disassociated delusional behavior.

In April 1987, Dr. E. diagnosed the Veteran with a paranoid 
schizophrenic disorder.  The doctor determined that the past 
psychiatric history of the Veteran revealed that he was 
normal until 1980, was in the Army from 1980 until 1981, and, 
upon discharge from service in 1981, the Veteran was in a 
very psychotic state and out of contact with reality.  

Several lay statements have been submitted by the Veteran and 
his parents in connection with this appeal.  These letters 
attest to the difficulties the Veteran encountered upon his 
return from service.  In particular, his parents noted the 
change in the Veteran's mental health following his discharge 
from service, and the several hospital visits caused by the 
Veteran's paranoia and strange behavior.

In a statement dated September 1984, the Veteran's father, L. 
M., asserted that when his son left to go into service, he 
was normal, healthy boy.  When he was released, his father 
stated, the Veteran was very nervous and emotional, and he 
had to be watched very closely so that he would not hurt 
himself or someone else.  A May 1999 statement submitted by 
the Veteran's mother, R. M., also submitted that the Veteran 
was inducted into the Army well and healthy but returned home 
"strange."

The Veteran submitted a statement that was received by the RO 
in June 1999 in which he complained that when he got out of 
the Army, he did not receive any money.  He contended that 
the Army gave him a VA card and Medicare and Medicaid cards, 
but he was not found "crazy" to save the military money.  
The Veteran asserted that he was ready to kill someone upon 
discharge, was threatened to be sent to Fort Levenworth, and 
a dishonorable discharge.  The Veteran wrote that his DD Form 
214 (Report of Discharge) was proof that he had psychiatric 
problems upon discharge.  The Veteran's DD Form 214 of record 
indicates a general discharge under honorable conditions.  
The reason for separation narrative states that the Veteran 
was expeditiously discharged for failure to maintain 
acceptable standards for retention.  

In a statement received in February 2002, the Veteran stated 
that he wanted to stay in the Army for twenty years so he 
could retire with a pension.  He also wrote that his 
grandmother did not want him to stay in the Army, so she 
wrote a letter to his company commander and he was fired from 
the Army three days later.  While being processed out, the 
Veteran contended that his written claim for compensation and 
pension was torn up and thrown out four times.  He stated 
that he did not know better so he did not write any comments 
on his discharge form and he was processed out.  

Later, in a statement received in June 2004, the Veteran 
asserted that while in-service occupational therapist 
training in 1980, his instructor kicked him out of her class 
because he would not give her a skinny baby which resulted in 
his discharge.  

A statement received in December 2004 indicated that the 
Veteran felt his DD Form 214 was helpful in determining his 
claim.  He specifically noted lines 18 and 28, in which he 
felt he wrote "I want my money" and that he was a drug 
addict.  The Veteran's DD Form 214 Line 18 reads as follows: 
"Remarks: Nothing follows" and Line 24: "Character of 
Service: Under Honorable Conditions (General)."

In a statement received in March 2006, the Veteran stated 
that he had been taking anti-psychotic medicine since the 
early 1980s.  He submitted that he got out of the Army in 
1981 and had been taking medicine ever since 1981.

In October 2006, VA received a statement in which the Veteran 
stated he had been on anti-psychotic medicine since 1987.

The Board has carefully considered the evidence of record in 
determining that the Veteran does not meet the necessary 
criteria to warrant service connection for paranoid 
schizophrenia.

First, in order to establish service connection, medical 
evidence must show a current disability.  In this case, it is 
not disputed that the currently suffers from a paranoid 
schizophrenic disorder.

Second, medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease is 
necessary to establish service connection.  Here, the 
Veteran's entrance and separation examinations are silent as 
to complaints, treatment, or diagnoses of any psychiatric 
disorders.  The Veteran's first diagnosis of paranoid 
schizophrenia was not until April 1983.

The Board notes that the Veteran reported nervousness in his 
self-recorded report of medical history upon discharge in 
June 1980; however, the separation examination in June 1980 
reported a normal psychiatric state.  The Board has also 
considered the assertions that the Veteran and his 
representative have advanced in connection with the appeal.  
In this case, the Veteran cannot establish a service 
connection claim on the basis of his assertions, and his 
parents' and service representative's, alone.  The Board has 
carefully considered the statements regarding the Veteran's 
psychiatric disorder, but this claim turns on a medical 
matter.

Though the Veteran may be competent to testify as to the 
sensory perceptions of his current disorder, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  Lay persons are limited to attesting to 
factual matters of which they have first-hand knowledge, 
e.g., experiencing pain in service, reporting to sick call, 
being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  The Board recognizes that the Veteran's military 
occupation specialty listed on his DD Form 214 was Army 
medical specialist, but the Veteran does not have a medical 
degree.  Therefore, the Board finds that the Veteran is a 
layperson without the appropriate medical training or 
expertise.  Thus, the Veteran is not competent to render a 
probative opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the submitted assertions in this regard do not 
constitute persuasive evidence that the Veteran's psychiatric 
disorder was incurred in or aggravated by active service.

Additionally, the Veteran has submitted contradictory 
statements throughout the record.  Specifically, in a 
statement dated March 2006, the Veteran stated that he had 
been taking anti-psychotic medicine since 1981.  Later, in 
October 2006, the Veteran stated that he had been on anti-
psychotic medicine since 1987.  Due to the contradictory 
nature of the statements submitted by the Veteran, the Board 
finds that the statements are not credible to establish 
service connection.

Finally, there must be medical evidence of a nexus between 
the claimed in-service disease and the present disease.  The 
Board notes the private physician's correspondence dated 
December 1986 which opines that the Veteran's onset of 
schizophrenia dates back to 1981, as well as the private 
medical center discharge report dated April 1987 which noted 
that the Veteran was found to be in a psychotic state and out 
of contact with reality upon discharge from the Army in 1981.  
Both of the notes base their opinions on history reported by 
the Veteran and the Veteran's mother.  Though these 
statements meet the threshold to reopen the claim for new and 
material evidence, they are not enough to meet the nexus 
requirement for service connection.  To the extent that the 
Veteran and his mother assert that there exists a nexus 
between the Veteran's psychiatric disorder and his period of 
military service based on their knowledge of medicine and the 
Veteran's own personal medical history, because there are no 
indications in the record that either have received formal 
medical training, they thus lack the requisite professional 
qualifications to make diagnoses or present commentary and 
opinion on matters regarding their etiology and causation.  
The statements in this regard are therefore not entitled to 
be accorded any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, the Board concludes that objective 
medical evidence is insufficient to establish a link between 
the Veteran's psychiatric disorder and active military 
service.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value. See, e.g., LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (the fact that the veteran's history is 
recorded in medical records does not transform it into a 
competent medical opinion); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion on when it 
is based exclusively on the recitations of a claimant that 
have been previously rejected.)  Thus, while the December 
1986 correspondence and April 1987 discharge report provide 
competent medical evidence regarding the Veteran's current 
symptoms, they do not provide a competent medical nexus 
between those symptoms and any established event, injury, or 
disease from active service as they rely on the Veteran and 
his mother's unsubstantiated accounts of his medical history.

Based upon the evidence of record, the Veteran's paranoid 
schizophrenia did not manifest until April 1983.  Therefore, 
the Veteran is not entitled to a presumption of service 
connection because he was not  diagnosed with paranoid 
schizophrenia within one year following active service.  See 
38 C.F.R. §§ 3.307, 3.309 (2008).

For all the foregoing reasons, the Veteran's claim for 
service connection for paranoid schizophrenia must be denied.  
In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, the doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  


ORDER

New and material evidence has been received to reopen the 
claim for Entitlement to service connection for paranoid 
schizophrenia; to this extent, the claim is allowed.  

Entitlement to service connection for an acquired psychiatric 
disorder including paranoid schizophrenia is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


